DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second grow medium configured to abut against the first grow medium to form a plurality of openings for plants to grow (claim 1; note in Fig. 4 only one grow medium 404 is shown, but not a second grow medium configured to abut against the first and form a plurality of openings for plants) and a plurality of additional LED lights (claim 13; note in Fig. 2 LED light bars are shown but no additional LED lights) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, “a” in line should be replaced with “one” to recite at least one grow channel for consistency with the remainder of the claims.  Appropriate correction is required. The objection is maintained as having not been addressed in applicant’s reply.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
In claim 1, the added limitation “a second grow medium configured to abut against the first grow medium to form a plurality of openings for plants to grow” in lines 9-10 is not supported in the original disclosure. In the paragraph spanning pgs. 5-6, grow medium 404 is described as “a reusable synthetic mesh/sponge that slides into grow channel 402 as two halves that come together as they are pulled into grow channel 402”, which appears to provide support for a first grow medium (one half) and a second grow medium (other half). However, nowhere is it described that the grow media halves are configured to abut to form a plurality of openings for plants to grow. Although the two halves are described to “come together”, the term “abut” means more than simply coming together or being drawn near each other: “abut” is defined as “to border on or to touch along an edge” (https://www.merriam-webster.com/dictionary/abut). The specification is silent about the two grow media bordering or touching. The specification is not specific about whether or not there is an intervening layer of material, for example, preventing the two halves from abutting. Furthermore, the specification is silent about the two grow media being configured to abut “to form a plurality of openings for plants to grow.” Pg. 5, line 27 describes an opening for plants 1806, but does not provide any specifics as to how the opening is formed, e.g., in the grow medium or between the grow medium or in the grow channel itself. Therefore, the added limitation is deemed to be new matter.
In claim 1, the added limitation “wherein the monitoring system is configured to provide the user with real-time alerts from the growing system” in lines 21-22 is not 
In claim 13, the added limitation of a plurality of “additional” LED lights is not supported in the original disclosure. Although LED light bars are described on pg. 7, ln 18-pg. 8, ln 5, nowhere are light bars described as being used in conjunction with a plurality of additional LED lights (see 35 U.S.C. 112(b) interpretation below). Therefore, the added limitation is deemed to be new matter.
Claims 2-12 and 14-37 are rejected as depending upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, “a second grow medium configured to abut against the first grow medium to form a plurality of openings for plants to grow” in lines 9-10 is unclear as to how the abutment of the two grow media forms a plurality of openings for plants to grow. The term “abut” is defined as “to border on or to touch along an edge” (https://www.merriam-webster.com/dictionary/abut), which does not serve to form openings. In addition, “a tubing that enables conveying of water or nutrients to the plants” in line 11 is recited as part of the at least one grow channel, which is misrepresentative of the disclosed invention in which the tubing 1204 is part of the irrigation subsystem 1800 (see pg. 8, ln 30-pg. 9, ln 5 and pg. 9, ln 15-27 of the specification), rendering the scope of the claim unclear. In addition, Claim 1 recites the limitations "the monitoring system" in line 22, “the growing system” in line 22, “the germination system” in line 24, “the irrigation system” in line 24, “the climate control system” in line 24, “the ventilation system” in line 25 and “the lighting system” in line 25.  There is insufficient antecedent basis for these limitations in the claim.
In claim 13, in “a plurality of additional LED lights”, it is unclear what the LED lights are in addition to because there are no previous LED lights, such as a first plurality, are claimed. For examination purposes, the limitation will be treated as additional to the presumed LED lights of the one or more LED light bars of claim 1. Because the limitation appears to be misrepresentative of the disclosed invention in which the LED lights of the one or more LED light bars are disposed between adjacent arrays where the openings for plants face each other (pg. 7, ln 18-pg. 8, ln 5), it is 
Claims 2-12 and 14-37 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-9, 16-18, 21-24, and 33-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fok et al. (US 2012/0054061) in view of Dittman (US 2014/0283452), Blank (US 2014/0000162), Storey (US 8327582, cited on 8/5/21 IDS) and Lan et al. (US 2013/0093592, cited on 8/5/21 IDS).
For claim 1, Fok et al. teach a modular system for high-yield plant production, the system comprising at least one container (para 0024 describes an enclosed environment; para 0132 describes a fully-insulated enclosure), each container comprising: a germination station (para 0030 describes the youngest seedlings being kept on the bottom shelves of the rack 100); a plurality of vertical racks 100,402 for plants, the racks arranged in a plurality of rows (paras 0111 and 0114 describe a plurality of parallel lanes, i.e., rows, of vertical racks; claims 9 and 10; see Fig. 4), the racks configured to hold a plurality of grow trays 102-108; a lighting subsystem 500 comprising LED lights (Figs. 5 and 6); an irrigation subsystem 1300 configured to deliver a water/nutrient solution to each grow tray (paras 0044-0046); a climate control 
Fok et al. are silent about the at least one container being modular, the racks configured to hold at least a grow channel, wherein each of the at least one grow channel comprises: a first grow medium; a second grow medium configured to abut against the first grow medium to form a plurality of openings for plants to grow; and a tubing that enables conveying of water or nutrients to the plants; the lighting subsystem comprising one or more LED light bars disposed between the rows facing the vertical racks; the irrigation subsystem configured to deliver a water/nutrient solution to each grow channel; wherein the monitoring system is configured to provide the user with real-time alerts from the growing system.
Dittman teaches a system 600 comprising at least one modular container 602. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the at least one container of Fok et al. to be modular as taught by Dittman in order to provide a system that is conveniently portable and able to be stacked as desired in a space, for example, a warehouse.
Blank teaches a modular system for high-yield plant production comprising vertical racks 104 configured to hold at least a grow channel 102, wherein each of the at least one grow channel comprises: a first grow medium (para 0039); and a tubing 122 that enables conveying of water or nutrients to the plants (paras 0025 and 0036); a lighting subsystem 300 comprising one or more LED light bars 300 disposed between 
Storey teaches a modular system for high-yield plant production wherein each of the at least one grow channel 12 comprises: a first grow medium (one of the two halves of grow medium 18 described in col 4, ln 9-60); a second grow medium (the other of the two halves of grow medium 18 described in col 4, ln 9-60) configured to abut against the first grow medium to form a plurality of openings for plants to grow (because the two halves of grow medium 18 are together roughly equal the inside dimensions of the grow channel 12 (col 4, ln 9-20), in use they necessarily abut each other in some places, and there are openings through which the plants extend through the gap 20 in the grow channel 12 (col 4, ln 41-46; Figs. 1, 3, and 9)); and a tubing that enables conveying of 
Lan et al. teach a system for high-yield plant production wherein the monitoring system is configured to provide the user with real-time alerts from the growing system (para 0050 describes real-time alarm) in order to allow users to keep abreast of the environment parameters in real time (para 0050). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the monitoring system of Fok et al. to be configured to provide the user with real-time alerts from the growing system as taught by Lan et al. in order to allow users to keep abreast of the environment parameters in real time.
For claim 8, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. teaches (references to Blank) wherein the one or more LED light bars produce different spectra of light (para 0046 describes different emission wavelengths of the LEDs 302).
For claim 9, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. teaches wherein the one or more LED light bars comprise red and blue lights (Fok et al. 
For claim 16, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. teaches (references to Blank) wherein the vertical racks are removable from the at least one modular container and replaceable within the at least one modular container (para 0022 describes adjustably adding and removing refs. 104).
For claim 17, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. teaches (references to Blank) wherein the vertical racks are reconfigurable within the at least one modular container (para 0022 describes adjustably selecting the number of refs. 102 to construct ref. 104 to any height and adding and removing refs. 104).
For claim 18, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. teaches (references to Blank) wherein the irrigation subsystem is configured to deliver a water/nutrient solution to an upper end of each grow channel (Fig. 2 shows ref. 122 distributing a water/nutrient solution to an upper end of each ref 104).
For claim 21, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. teaches (references to Fok et al.) wherein the at least one modular container is insulated (para 0132).
For claim 22, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. teaches (references to Fok et al. unless otherwise indicated) wherein the modular system is capable of growing at least about 125 heads of lettuce per square foot per year (note this is an intended use limitation, and the combination modular system may support custom orders from customers (para 0162) as well as include multiple containers and, thus, is capable of growing as many heads of lettuce as desired, 
For claim 23, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. teaches (references to Fok et al. unless otherwise indicated) wherein the modular system uses not more than about 3.75 gallons of water per square foot per year when operating at capacity (note this is an intended use limitation, and the combination modular system may be watered without waste (paras 0024 and 0050) providing optimal use of water (paras 0051, 0069, and 0071-0072) and, thus, is capable of using not more than a desired amount of water, including about 3.75 gallons of water per square foot per year when operating at capacity; Blank para 0023 describes the recirculation of nutrient solution shown in Fig. 2 and Blank paras 0034 and 0038 describe trickling nutrient solution turning to mist).
For claim 24, Fok et al. as modified by Dittman, Blank, Storey and Lan et al.  teaches (references to Fok et al.) wherein the at least one modular container comprises two or more modular containers (para 0186 describes a number of production facilities).
For claim 33, Fok et al. as modified by Dittman, Blank, Storey and Lan et al.  teaches plants growing within the at least one modular container (Fok et al. paras 0110 and 0128; Blank ref. 112).
For claim 34, Fok et al. as modified by Dittman, Blank, Storey and Lan et al.  teaches (references to Fok et al.) wherein the at least one modular container comprises plants at different stages of the plant life cycle (paras 0110 and 0128).

For claim 36, Fok et al. as modified by Dittman, Blank, Storey and Lan et al.  teaches (references to Blank) a synthetic grow medium (para 0039 describes growing medium, which may include rock wool or a netted bag) disposed with each grow channel.
For claim 37, Fok et al. as modified by Dittman, Blank, Storey and Lan et al.  teaches (references to Blank unless otherwise indicated) wherein each plant has a root system and said grow medium is configured to hold the root systems of the plants in place (para 0039; Fok et al. Fig. 1 and para 0048).
Claims 2-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fok et al. (US 2012/0054061) in view of Dittman (US 2014/0283452), Blank (US 2014/0000162), Storey (US 8327582) and Lan et al. (US 2013/0093592), as applied to claim 1 above, and further in view of Dubuc (US 2013/0063930).
For claim 2, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. are silent about wherein the one or more LED light bars are mounted horizontally.

For claim 3, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. are silent about wherein the one or more LED light bars are mounted in a back-to-back configuration between the rows of the vertical racks.
Dubuc teaches a system wherein the one or more LED light bars are mounted in a back-to-back configuration between the rows of the vertical racks (Fig. 3 shows LED light bars 32 arranged consecutively, i.e. back-to-back, between plant rows 16) in order to allow nearly 100% of the light to be absorbed by the plants (para 0033). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the one or more LED light bars of Fok et al. as modified by Dittman, Blank, Storey and Lan et al. to be mounted in a back-to-back configuration between the rows of the vertical racks as taught by Dubuc in order to allow nearly 100% of the light to be absorbed by the plants.
For claim 4, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. are silent about wherein the one or more LED light bars are mounted from a ceiling of the at least one modular container.

For claim 5, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. are silent about wherein the one or more LED light bars are mounted to be raised or lowered.
Dubuc teaches a system wherein the one or more LED light bars are mounted to be raised or lowered (para 0030 describes refs. 32 being adjustable in height via refs. 26) in order to accommodate increased height of the plants during various growth phases of the plants (para 0030). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the one or more LED light bars of Fok et al. as modified by Dittman, Blank, Storey and Lan et al. to be mounted to be raised or lowered as taught by Dubuc in order to accommodate increased height of the plants during various growth phases of the plants.
For claim 6, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. are silent about wherein the one or more LED light bars are configured in sections and each section is mounted to be separately raised or lowered.

For claim 7, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. are silent about wherein the one or more LED light bars are configured in sections and each section of the LED light bars can be separately turned on or turned off.
Dubuc teaches a system wherein the one or more LED light bars are configured in sections and each section of the LED light bars can be separately turned on or turned off (para 0037 describes LED light bars 32 having LEDs 36 being configured in groups that may be separately energized) in order to increase/decrease particular growth characteristics of the plants depending on the overall control scheme (para 0037). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the one or more LED light bars of Fok et al. as modified by Dittman, Blank, Storey and Lan et al. to be configured in sections and each section of the LED light bars can be separately turned on or turned off as taught by Dubuc in order .
Claims 10-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fok et al. (US 2012/0054061) in view of Dittman (US 2014/0283452), Blank (US 2014/0000162), Storey (US 8327582) and Lan et al. (US 2013/0093592), as applied to claim 1 above, and further in view of Marumoto (EP 1210868).
For claim 10, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. teach (references to Blank) wherein the vertical racks 104 are configured as an array of vertically hanging grow channels 102, each grow channel comprising the vertically disposed channel opening 180 for plants (Figs. 2-4 and 7).
Fok et al. as modified by Dittman, Blank, Storey and Lan et al. are silent about the array being planar.
Marumoto teach a modular system wherein the plurality of vertical racks 1 form a planar array of vertically hanging grow channels 4, each grow channel comprising an opening (opening on the right side into ref. 4 where ref. 3 is located in Fig. 3 where the plant foliage grows outward) for plants in order to provide an ultra high-density plant growing system (para 0001). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the array of Fok et al. as modified by Dittman, Blank, Storey and Lan et al. to be planar as taught by Marumoto in order to provide an ultra high-density plant growing system.
For claim 11, Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marumoto teach (references to Marumoto) wherein the openings for plants are disposed 
For claim 12, Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marumoto teach (references to Marumoto) wherein the vertical racks are further configured as two or more arrays (Fig. 4), and the openings for plants from adjacent arrays face each other (Fig. 4).
For claim 13, Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marumoto teach wherein a plurality of additional LED lights (designated refs. 302 of Blank or from another ref. 300 (in addition to the one LED light bar 300 of claim 1), or the other forms of artificial lighting described in para 0047 of Blank) is disposed between said adjacent arrays where the openings for plants face each other (Fig. 4 of Marumoto).
For claim 15, Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marumoto teach (references to Marumoto unless otherwise indicated) wherein the at least one modular container comprises four of said arrays arranged in two pairs of arrays (Fig. 4), wherein the openings for plants from adjacent arrays of each pair face each other (Fig. 4), and the plurality of LED lights (ref. 302 of Blank) are disposed between said adjacent arrays of each pair where the openings for plants face each other (Fig. 4). 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fok et al. (US 2012/0054061) in view of Dittman (US 2014/0283452), Blank (US 2014/0000162), Storey (US 8327582), Lan et al. (US 2013/0093592), and Marumoto (EP 1210868) as applied to claims 1 and 10-12 above, and further in view of Uchiyama (US 2011/0192082).
For claim 14, Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marumoto are silent about wherein the ventilation subsystem circulates air vertically between said adjacent arrays where the openings for plants face each other.
Uchiyama teaches a system wherein the ventilation subsystem 17,41,42 circulates air vertically between said adjacent arrays (Fig. 5 shows arrays of vertical racks formed from refs. 20,34 arranged vertically with vertical airflow therebetween; para 0073 describes a row being composed of a few cultivating units) in order to ensure temperature management using one air conditioner or heat exchanger (para 0073). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ventilation subsystem of Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marumoto to circulate air vertically between said adjacent arrays as taught by Uchiyama in order to ensure temperature management using one air conditioner or heat exchanger. Please note in the combination the vertical rack arrays’ channel openings face each other as taught by Blank (Fig. 1) and, thus, vertical airflow between adjacent arrays necessarily flows past where the openings for plants face each other.
Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fok et al. (US 2012/0054061) in view of Dittman (US 2014/0283452, Blank (US 2014/0000162), Storey (US 8327582) and Lan et al. (US 2013/0093592), as applied to claim 1 above, and further in view of Uchiyama (US 2011/0192082).

Uchiyama teaches a system comprising a ventilation subsystem 17,41,42 configured to provide vertical airflow between said rows of vertical racks (Fig. 5 shows vertical racks formed from refs. 20,34 arranged vertically with vertical airflow therebetween; para 0073 describes a row being composed of a few cultivating units) in order to ensure temperature management using one air conditioner or heat exchanger (para 0073). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ventilation subsystem of Fok et al. as modified by Dittman, Blank, Storey and Lan et al. to be configured to provide vertical airflow between said rows of vertical racks as taught by Uchiyama in order to ensure temperature management using one air conditioner or heat exchanger. Please note in the combination each vertical rack has channel openings all along the sidewalls of the grow channels as taught by Blank and, thus, vertical airflow between the rows of vertical racks necessarily flows past the vertically disposed channel openings in the at least one grow channel.
For claim 20, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. are silent about wherein the ventilation system provides horizontal air flow and vertical air flow between the rows of vertical racks.
Uchiyama teaches a system wherein the ventilation system 17,41,42 provides horizontal air flow and vertical air flow between the rows of vertical racks (Fig. 5 shows . 
Claims 25-26, 28-29 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fok et al. (US 2012/0054061) in view of Dittman (US 2014/0283452), Blank (US 2014/0000162), Storey (US 8327582) and Lan et al. (US 2013/0093592), as applied to claim 1 above, and further in view of Marquez (US 2015/0237811).
For claim 25, Fok et al. as modified by Dittman, Blank, Storey and Lan et al. are silent about a mobile app that controls the monitoring subsystem.
Marquez teaches a modular system comprising a mobile app that controls the monitoring subsystem (paras 0080-0081 describe a handheld mobile device monitoring and controlling conditions of the modular system, and in order to provide these monitoring and controlling functions, the mobile device must necessarily include software, i.e., a mobile app). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modular system of Fok et al. as modified by Dittman, Blank, Storey and Lan et al. to include a mobile app that controls 
For claim 26, Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marquez teach (references to Marquez) wherein the mobile app provides control of ventilation cycle on and off times (paras 0081 and 0058-0059).
For claim 28, Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marquez teach (references to Marquez) wherein the mobile app provides control of an irrigation subsystem pump (paras 0081 and 0058).
For claim 29, Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marquez teach (references to Marquez) wherein the mobile app provides separate control of a main growing area and a nursery area (para 0081 describes the control unit (mobile device) can monitor and control the conditions of “each module as well as the entire system (i.e. all the modules and sets of modules together)").
For claim 32, Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marquez teach (references to Marquez) wherein the mobile app provides live feed or time-lapse pictures of plants growing within the at least one modular container (para 0081 describes a camera).
Claims 27 and 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fok et al. (US 2012/0054061) in view of Dittman (US 2014/0283452), Blank (US 2014/0000162), Storey (US 8327582), Lan et al. (US 2013/0093592) and Marquez (US 2015/0237811), as applied to claims 1 and 25 above, and further in view of Walliser (US 2013/0283689).
2 level within the at least one modular container.
Walliser teaches a system wherein the mobile app (para 0060 describes a mobile communications device controlling the system, and in order to provide this controlling function, the mobile communications device must necessarily include software, i.e., a mobile app) provides control of CO2 level within an area (paras 0065 and 0090-0092) in order to maintain a carbon dioxide concentration level within a desired range (paras 0090-0092). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mobile app of Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marquez to provide control of CO2 level within an area (the at least one modular container) as taught by Walliser in order to maintain a carbon dioxide concentration level within a desired range.
For claim 30, Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marquez are silent about wherein the mobile app provides control of humidity and temperature within the at least one modular container.
Walliser teaches a system wherein the mobile app (para 0060 describes a mobile communications device controlling the system, and in order to provide this controlling function, the mobile communications device must necessarily include software, i.e., a mobile app) provides control of humidity and temperature within an area (paras 0084-0086) in order to maintain the humidity within a desired range (paras 0084-0086). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mobile app of Fok et al. as modified by Dittman, Blank, Storey, 2 level within an area (the at least one modular container) as taught by Walliser in order to maintain the humidity within a desired range.
For claim 31, Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marquez are silent about wherein the mobile app provides control of water pH within the irrigation subsystem.
Walliser teaches a system wherein the mobile app (para 0060 describes a mobile communications device controlling the system, and in order to provide this controlling function, the mobile communications device must necessarily include software, i.e., a mobile app) provides control of water pH within the irrigation subsystem (paras 0073-0078) in order to maintain the pH within a desired range (paras 0073-0078). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mobile app of Fok et al. as modified by Dittman, Blank, Storey, Lan et al. and Marquez to provide water pH within the irrigation subsystem as taught by Walliser in order to maintain the pH within a desired range.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot based on the teaching of Storey (US 8327582), thus, please see above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643